Citation Nr: 0628808	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic 
arthritis, as secondary to psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
December 1970.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, indicates that 
the veteran's psoriasis was not incurred in or aggravated by 
active duty.  

2.  The competent medical evidence, overall, does not show 
that the veteran's psoriatic arthritis is related to a 
service-connected disability.


CONCLUSION OF LAW

Entitlement to service connection for psoriasis and psoriatic 
arthritis, secondary to psoriasis, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records reflect that in October 
1970, he sought treatment from dermatology for a rash on the 
trunk and peeling of skin on the fingers of both hands and 
his feet.  The note provides that the veteran had 
"hyperlidrosis" of the palms and soles and associated with 
this was maceration and desquamation of his ventral surface.  
He also had mild pityriasis rosea x 3 weeks.  

On a September 1975 U.S. Army Reserve annual report of 
medical history, the veteran denied past or present skin 
diseases.  The physician's summary and elaboration section 
was also negative for pertinent complaints, symptoms, 
findings or diagnoses.  A corresponding September 1975 
medical examination report provides that the veteran's skin 
and lymphatics were normal on clinical examination.  It lists 
no defects or diagnoses, providing evidence against this 
claim.  

Overall, the veteran's service medical records are evidence 
against his claim.  They show that on the single occasion he 
sought dermatological treatment, psoriasis was not diagnosed.  
They are negative for a diagnosis of psoriasis at any time 
during his active duty for training or during an annual 
medical examination 5 years later.  

Copies of correspondence from the veteran to his parents, 
written while he was on active duty for training, reflect 
that he had sought treatment for skin symptoms.  This 
correspondence does support the veteran's contention that he 
had dermatological symptoms.  However, it does not support 
his contention that such symptoms constitute psoriasis or 
that this condition is the current problem.  The veteran 
himself is not competent to diagnose a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The post-service medical records are negative for evidence of 
psoriatic arthritis within one year of the veteran's 
separation.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In a July 2000 letter, a private physician stated that the 
veteran was under his care for arthritis.  The private 
physician felt this "psoriatic arthritis was due to the 
psoriasis that he was diagnosed with while in the army in 
1970."  

The July 2000 opinion is of limited probative value.  It does 
not provide any explanation or rationale and does not refer 
to any findings in the record.  The reference to an in-
service diagnosis of psoriasis, evidently based on the 
veteran's own history, is inaccurate: psoriasis was not 
diagnosed in the veteran's service medical records.  The 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, the Board finds that the lack of inservice diagnosis of 
psoriasis means the July 2000 opinion is very weak.  

An October 2004 letter from a private dermatologist provides 
that he was monitoring the veteran for malignant melanoma.  
The veteran also had a history of psoriatic arthritis.  He 
had been diagnosed with pityriasis rosea in October 1970.  
There had been a question as to whether or not this was 
misdiagnosed and was actually psoriasis.  This was a 
possibility and a consideration.  

The October 2004 letter is of limited probative weight.  It 
notes only the possibility that the veteran was misdiagnosed 
during active duty.  It does not state that such misdiagnosis 
was more likely than not, identify exactly who suspected such 
a misdiagnosis, or explain why such a misdiagnosis was more 
possible in this instance than in any other.  Overall, the 
October 2004 letter does not offer strong support for the 
veteran's claim.  

The foregoing evidence is outweighed by other competent 
medical evidence.  The record contains a report of an October 
2000 VA dermatological examination, which provides that the 
veteran's claims file was reviewed.  The record included the 
veteran's letters home from active duty (describing the 
symptoms, noting that the dermatologist believed it was viral 
and would not last long, and it had in fact cleared up), and 
also a private medical opinion that the veteran now had 
psoriatic arthritis due to the psoriasis diagnosed during 
service.  The veteran noted a family history of psoriasis and 
stated that he had been diagnosed with psoriasis during 
active duty.  The examiner reviewed the veteran's medical 
history and set forth the results of current physical 
examination.  

To answer the questions he had been asked, the examiner noted 
that the veteran currently had psoriasis and had a 
significant family history of it.  There was no treatment 
record from the veteran's service.  However, the veteran's 
description and the fact that he said it had cleared up or 
was clearing up at the time he sought treatment led one to 
conclude that the actual condition for which he was being 
treated in service was pityriasis rosea.  The military 
dermatologist would certainly not have described psoriasis as 
a viral disorder that would clear up in five to six weeks  
and not recur.  The veteran's separation medical report, own 
history, and the private medical records all indicated that 
he denied problems with skin as far as rashes were concerned.  

The same VA examiner conducted another dermatological 
examination in July 2004.  The report provides that the 
examiner reviewed the claims file and his own October 2000 
report.  The report sets forth the results of current 
examination as well as the veteran's own history, including 
that he had been treated for spots on the skin since the 
1970's, even though he was not diagnosed with psoriasis and 
psoriatic arthritis until approximately 1994.  

The examiner noted that since the October 2000 examination, 
the October 1970 service medical record (indicating mild 
pityriasis rosea) had been added to the record.  The examiner 
noted that although he did not have that record at the time 
of the earlier examination, he had surmised that the military 
dermatologist had been thinking mild pityriasis rosea instead 
of psoriasis, even though the veteran was thinking psoriasis.  
The examiner also noted that the veteran's contemporary 
letters to his parents (describing the symptoms, noting that 
the dermatologist believed it was viral and would not last 
long, and it had in fact cleared up) supported the assumption 
that the veteran had pityriasis rosea.  

The current diagnosis was psoriasis based on past examination 
and history.  The examiner stated that based on the veteran's 
service medical records and letters home, he concluded that 
the veteran's psoriasis was not caused by his service.  He 
explained that the military dermatologist should have known 
the difference between pityriasis rosea and psoriasis.  
However, early guttate psoriasis can often look like 
pityriasis rosea.  The problem with the record is that the 
October 1970 service medical record provided no description 
as to where the lesions were or their clinical appearance.  
It was only a diagnosis.  The veteran, however, in his 
letters home, did indicate that the process disappeared in 
essentially the same time frame as what the dermatologist 
stated.  This made it less likely that it was psoriasis, 
which typically did not disappear untreated in the timeframe 
quoted.  Because of the possibility that there may have been 
some confusion as to the nature of the condition at the time, 
the veteran should probably be given the benefit of the doubt 
since he stated that he was seen shortly after this time by 
other physicians who diagnosed psoriasis.  But, based 
strictly on the records and description in the veteran's 
letters, the examiner said that he could not state with any 
"positivity" that the veteran's current condition was a 
byproduct of his military service.  

Overall, the Board finds that the July 2004 VA opinion is 
probative evidence against the veteran's claim for service 
connection.  The medical opinion is based on a review of the 
veteran's medical records.  It is supported with rationales 
that make references to physical findings set forth in the 
medical record.  This fact is particularly important, as the 
references make for a more convincing rationale.  The medical 
opinion also responds to some of the medical opinions in 
support of the veteran's claim.  Overall, the July 2004 VA 
medical opinion is strong evidence against the veteran's 
claim and outweighs the evidence in favor of the claim.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board finds that the medical opinions that 
support the claim are outweighed by the opinion that does not 
support the claim, the service medical record, and the post-
service medical history, both of which are found to provide 
evidence against this claim.  The negative medical opinion 
provides a more detailed and clear explanation of its views 
and took advantage of the opportunity to review the record as 
a whole.  The post-service medical record is found to support 
this opinion.  The rational for the opinions in support of 
the veteran's claim are clearly refuted by the opinion that 
does not support his contentions. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to service connection for 
psoriasis.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the veteran's claim for service connection for 
psoriatic arthritis, the veteran has contended that this 
condition is the result of his psoriasis.  As discussed 
above, the preponderance of the evidence shows that the 
veteran's psoriasis was not incurred in or aggravated by his 
active duty.  The veteran has provided no evidence otherwise 
linking his psoriatic arthritis to his active service or 
showing that it was manifest to a compensable evaluation 
within one year of his separation from active duty.  
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309.  As the veteran's 
psoriasis is not service-connected, his claim for service 
connection for psoriatic arthritis, secondary to psoriasis, 
must be denied as a matter of law.  Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 425 (1994).  Therefore, the veteran's claim 
for service connection for psoriatic arthritis, secondary to 
psoriasis, is denied as lacking legal merit.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2002 and June 
2005; a rating decision dated in January 2001; a statement of 
the case dated in April 2003; and supplemental statements of 
the case dated in May 2004, August 2004, November 2004 and 
March 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  
Evidence received from the veteran and his member of Congress 
in April 2006 duplicates evidence already considered by the 
RO and thus does not require an additional supplemental 
statement of the case.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for psoriasis is denied.

Service connection for psoriatic arthritis, as secondary to 
psoriasis, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


